Citation Nr: 0948139	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) (Regional Office) in St. 
Petersburg, Florida that, in pertinent part, found that new 
and material evidence had not been submitted to reopen a 
service connection claim for thoracic syrinx and multiple 
thoracic disc herniations.

The Veteran was afforded a hearing conducted by the 
undersigned Veterans Law Judge at the RO in December 2007.  

Although the RO essentially re-adjudicated and denied service 
connection for the instant claim in March 2007 (see Statement 
of the case (SOC)) on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to further consideration by the 
Board.  The Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The now reopened service connection claim is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a January 2002 decision, the RO denied the Veteran's 
claim of service connection for multiple thoracic disc 
herniations with syrinx; the Veteran was notified of this 
decision and of appellate rights; and the Veteran did not 
perfect an appeal to the decision within the allotted time 
and the decision became final.  
2.  The evidence added to the record since the January 2002 
RO decision is not cumulative or redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection.  


CONCLUSION OF LAW

Subsequent to the final January 2002 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a thoracic spine disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to an application to reopen a 
claim, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In regard to the Veteran's application to reopen his claim in 
this case, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim previously 
denied in the January 2002 rating action.  Thus, further 
discussion concerning those requirements is not necessary as 
this action is favorable to the Veteran, and it therefore 
cannot be prejudicial to him regarding this aspect of his 
appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted, the instant claim was denied by the RO in January 
2002.  The evidence of record at that time included the 
Veteran's service treatment records which are devoid of a 
finding of any complaints or diagnoses pertaining to the 
Veteran's claimed thoracic spine.  The RO found that while 
the post-service evidence included private medical records 
dated in February 1997 showing treatment afforded the Veteran 
for his thoracic spine (some of which cited the incurrence of 
a 1995 motor vehicle accident), no medical evidence was of 
record showing that the Veteran had a thoracic spine disorder 
which was related to his military service.  

Also of record at the time of the January 2002 RO decision 
were several private medical records.  These include a 
January 1997 X-ray report which notes that the etiology of 
the central cord syrinx was thought to be due to prior 
trauma.  A January 1997 MRI (magnetic resonance imaging) 
report shows findings of thoracic spine disc herniation and 
thoracic cord hydromyelgia.  A January 1997 neurology 
examination report includes a diagnosis of hydromyelgia - 
post traumatic with thoracic disc displacement.  The examiner 
commented that most of the Veteran's symptoms were 
musculoskeletal in nature, reflecting the diffuse trauma to 
his back and hydromyelgia which is related to the focal 
trauma.  The report also included a history of the Veteran's 
involvement in a motor vehicle accident in 1995.  The Veteran 
at that time noted that he, in his job, was required to lift 
heavy objects on a regular basis.  A May 1997 letter from a 
private physician shows a diagnosis of severe degenerative 
post traumatic disease of the thoracic lumbar spine with 
multiple thoracic disc protrusions, as well as thoracic 
hydromyelgia.  A November 1998 outpatient treatment record 
includes a diagnosis of post traumatic thoracic 
syringomyelgia.  

The evidence associated with the claims folder since the 
January 2002 RO decision denying the Veteran's claim includes 
records from the Social Security Administration (SSA), 
private medical evidence, lay evidence, and testimony 
proffered by the Veteran at a December 2007 hearing.  

Review of a July 1999 SSA disability determination and 
transmittal form shows that as of November 1998 the Veteran 
was deemed by the SSA to be disabled.  The primary diagnosis 
was listed as back disorders.  

A June 2002 private outpatient treatment record includes a 
diagnosis of back pain with post traumatic thoracic 
syringomyelgia.  

Two undated lay statements, received by VA in October 2004, 
purport to show that the Veteran performed heavy lifting 
while in the military, and that during this time he suffered 
from back problems.  

A March 2005 private examination report did not supply a 
diagnosis concerning the Veteran's thoracic spine.  

A March 2005 private MRI report includes diagnoses of syrinx 
extending from T3 to T9 and right-sided thoracic disc 
herniation.

At his December 2007 hearing conducted by the undersigned the 
Veteran testified that it was his belief that in-service 
heavy lifting was the cause of his current thoracic spine 
problems.  See page four of hearing transcript (transcript).  
He added that no specific in-service injury caused his 
current thoracic spine disorders.  Id.  The Veteran did add 
that while he was seen by flight surgeons during his military 
service for back complaints, he was only provided pills, and 
that he was never diagnosed with a back disorder while in the 
military.  See pages five and six of transcript.  Of 
significant note, the Veteran seemed to argue that he had two 
different back disorders, one caused by his military service 
and the other by his post service motorcycle accident.  He 
mentioned that he thought his degenerative disc disease was 
related to service, and his hydromyelgia was not.  See page 
eight of transcript.  The Veteran did note that he worked 
about the same amount of time post service as he did in-
service, in a position which also involved heavy lifting.  
See page 11 of transcript.  

The Veteran is also shown to have been afforded a private 
medical examination in February 2008.  He reported initially 
injuring his back while in the military while working as an 
aircraft mechanic.  He added that during this time he was 
required to do much heavy lifting.  A history of a motorcycle 
accident in 1995 or 1996 was also reported, at which time the 
Veteran claimed to have suffered anterior chest injuries.  
After examining the Veteran, and reviewing the private 
medical evidence on file (but not the Veteran's service 
treatment records), the provided diagnoses included post 
traumatic syrinx, thoracic degenerative disc disease, T7-8 
disc protrusion, and post traumatic thoracic myofascial 
syndrome.  The physician opined that the Veteran's syrinx and 
disc herniation were most likely related back to somewhere 
around 1985 or 1986.  He added that certainly the heavy work 
performed by the Veteran as an aircraft mechanic would very 
likely have led to these sort of injuries.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim.  To this, the Board 
observes that at the time of the RO's January 2002 rating 
decision a medical opinion was not of record which related 
the Veteran's thoracic spine problems to his military 
service.  As noted, such an opinion supplied in February 
2008, provided such a nexus opinion.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
January 2002 RO decision denying service connection for the 
Veteran's condition and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen his 
claim of service connection for a thoracic spine disorder is 
reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for a thoracic spine disorder is reopened; 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of service connection for a thoracic 
spine disorder must be remanded for further action.  As noted 
above, private medical examination findings dated in February 
2008 found that, in essence, the Veteran's thoracic spine 
disability was the result of his military service.  This 
report raises the issue of the etiology of the Veteran's 
thoracic spine disability but is an insufficient basis upon 
which to decide the case.  In this regard, the Board notes 
the Veteran's service treatment records are silent as to any 
thoracic spine-related complaints, treatment, or diagnoses, 
and post-service records reflect the presence of post-service 
injury (motorcycle accident).  

Although the private examiner had certain medical records 
available for review, he did not review the service treatment 
records or other medical records in the claims file.  Thus, 
the Board concludes that in this case an additional 
examination and medical opinion are warranted by an examiner 
who will review the pertinent medical evidence in its 
entirety and render an opinion as to the etiology of any 
current thoracic spine disability.  38 C.F.R. § 3.159(c)(4); 
cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for VA examination of the thoracic spine.  
The purpose of the examination is to 
determine whether the Veteran has a 
thoracic spine disorder that is related 
to his military service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran review the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.

Following the examination of the Veteran 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such thoracic spine disorder(s), 
if diagnosed, had its/their onset in 
service or are the result of a disease or 
injury in service.  In this regard, the 
examiner is asked to consider the 
Veteran's testimony and statements in the 
record indicating his opinion that his 
thoracic cord hydromyelgia may not be 
related to his service (but rather to his 
post service motorcycle accident), while 
his other thoracic-spine disorders, to 
include degenerative disc disease and 
disc herniations may be so related.  The 
examiner should also specifically comment 
on the above-cited private medical 
records and opinion which seem to relate 
current thoracic spine problems to his 
military service.  
Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental SOC (SSOC) 
that includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


